Citation Nr: 0018966	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94-46 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

Entitlement to a higher evaluation for degenerative changes 
of the lumbar spine, currently evaluated as 10 percent 
disabling.  

Entitlement to an increased rating for lymphedema of the left 
leg, currently evaluated as 10 percent disabling.  

Entitlement to an increased (compensable) rating for pes 
cavus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
April 1999 remand.  The issues of clear and unmistakable 
error in prior Board decisions are the topics of a separate 
decision.  Moreover, the issue of entitlement to an increased 
rating for pes cavus will be discussed under the REMAND 
section of this document. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's lumbar spine disability is currently 
manifested by degenerative changes shown on X-ray studies and 
complaints of pain without evidence of limitation of motion 
shown on the most recent examination.  

3.  The veteran's lymphedema of the left leg is currently 
manifested by nonpitting edema in the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5292, 5293 (1999).  

2.  The criteria for an evaluation in excess 10 percent for 
lymphedema of the left leg have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.27, 4.104, Code 
7121 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected lumbar spine disability and lymphedema.  
That is, he has presented a claim that is plausible.  I am 
also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In order to avoid confusion, each disability will 
be evaluated separately.  

1.  Entitlement to a higher evaluation for degenerative 
changes of the lumbar spine, currently evaluated as 10 
percent disabling.

In this case, service connection was established for 
degenerative changes of the lumbar spine in a November 1999 
rating decision.  The veteran was noted to have sustained 
injury to the lower back in a motor vehicle accident in 
service in 1966.  The RO assigned an initial evaluation of 10 
percent from April 1993 under the provisions of 
38 C.F.R. § 4.71a, Code 5010-5292, that pertains to traumatic 
arthritis and limitation of motion in the lumbosacral spine.  
This rating was based on the RO's determination that the 
veteran had slightly limited motion of the lumbar spine.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Codes 5010, 5003.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  A minimum rating of 10 percent is warranted for 
limitation of motion of the lumbar spine that is slight in 
degree; the next higher rating of 20 percent requires 
moderate limitation of motion.  38 C.F.R. § 4.71a, 5292.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under 
Hicks v. Brown, 8 Vet. App. 417 (1995), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied under 
Diagnostic Code 5003.  

I note in the present case, the veteran has not demonstrated 
limitation of motion of the lumbar spine that would support a 
higher disability evaluation, as his limitation has been 
determined to be no more than slight in degree.  Under 
Diagnostic Code 5292, limitation of motion of the lumbar 
segment of the spine is rated 10 percent when slight, 20 
percent when moderate, and 40 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5292.  In addition, I note that the most recent 
VA examination showed that the veteran had a full range of 
motion in the lumbar spine.  

The veteran contends that he is entitled to a higher initial 
evaluation for his service-connected lumbar spine disability.  
He argues that he is more appropriately rated under the 
provision of 38 C.F.R. § 4.71a, Code 5293 for intervertebral 
disc syndrome.  

The veteran's service medical records show that he was 
hospitalized for low back strain following a motor vehicle 
accident in 1966.  The most recent examination, conducted in 
May 1999, shows that the veteran had a full range of motion 
in the lower back and no evidence of muscle spasm or of 
demonstrable sensory loss in the lower extremities.  Moderate 
degenerative changes with disc space narrowing between L3-S1 
was shown on X-ray examination.  

A May 1996 clinical record shows that the over the previous 5 
years, the results of magnetic resonance scans, myelograms 
and CT scans were consistent with spinal stenosis.  In 
addition, it was noted that one year previously an orthopedic 
examination resulted in a diagnosis of chronic disc 
herniation at L4-5 and L5-S1 levels.  The diagnosis was 
chronic low back pain probably of discogenic origin.  

Reports of private treatment are to the effect that the a 
private neurologist characterized the veteran's condition as 
most likely some form of intermittent spinal stenosis-type 
syndrome in April 1995.  When the veteran was examined in May 
1995, the examiner noted that imaging studies were 
interpreted as showing chronic disc herniation, L4-5 and L5-
S1.  A May 1995 statement from A. M. Castellanos, M.D. shows 
that as reported, the EMG studies revealed chronic 
radiculopathies of the L4-5, that MRI showed extruded, 
sequestered disc fragment at L4-5 and eccentric disc 
herniation at L 3-4.  However, the physician also noted that 
he had not reviewed the films.  

A 10 percent rating is applicable for mild intervertebral 
disc syndrome.  A 20 percent is applicable for intervertebral 
disc syndrome, manifested by moderate disablement with 
recurrent attacks.  38 C.F.R. § 4.71a, Code 5293. In 
addition, I note that Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  VAOPGCPREC 36-97 (December 12, 1997).  A separate 
evaluation for compensable limitation of motion is therefore 
not appropriate in this case as the manifestations are not 
separate and distinct conditions but duplicative or 
overlapping.  As such the assignment of a separate 10 percent 
rating is contrary to the rules prohibiting pyramiding, 
embodied in 38 C.F.R. § 4.14.  See Esteban v. Derwinski, 6 
Vet .App. 259, 262 (1994).  Moreover, a higher compensable 
rating is not warranted under Diagnostic Code 5293, as 
neither moderate disablement nor recurrent attacks of 
intervertebral disc syndrome have been demonstrated.

The veteran has reported that pain, tenderness and muscle 
weakness are predominant features of his service-connected 
back disability.  However, the veteran has not demonstrated 
the functional loss due to pain that would be equivalent to 
an evaluation in excess of the current schedular of 10 
percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. 
Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, 
swelling, deformity, atrophy of disuse, instability of 
station, or disturbance of locomotion due to the veteran's 
service-connected back disability alone.  The veteran has 
articulated complaints of constant pain.  However, at the 
most recent VA examination, conducted in May 1999, he was not 
noted to demonstrate complaints on movement.  Moreover, the 
veteran has reported difficulty with sitting, standing, or 
weight-bearing only after prolonged sitting or standing.  
But, these factors are attributable in part to the veteran's 
service-connected lymphedema.  Consequently, the veteran has 
not shown a functional loss due to his service-connected back 
disability alone that would warrant the assignment of a 
higher rating.  In view of the foregoing, the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for traumatic arthritis of the lumbar spine.  

Incidentally I note that the Court, in Fenderson v. West, 12 
Vet. App. 119 (1999) held, in part, that the RO never issued 
a statement of the case concerning an issue, as the document 
adding that issue to the appeal "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[-]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was."  Id., emphasis in the 
original.  The Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  The Court remanded 
the matter to the Board for the issuance of a statement of 
the case, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  Moreover, the statement of the case did not identify 
the issues in the same manner as did the RO in Fenderson.  
The December 1999 statement of the case reflects the issue of 
"Evaluation of service connected degenerative changes of the 
lumbar spine currently evaluated as 10 percent disabling".  
Accordingly, there is no need to remand on this basis.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

2.  Entitlement to an increased rating for lymphedema of the 
left leg, currently evaluated as 10 percent disabling.

In this case, service connection was established for 
lymphedema of the left leg in an April 1969 rating decision.  
This award was based on the veteran's service medical records 
that showed that he had pain and swelling of the left leg 
that began in April 1967.  On examination, he showed moderate 
pitting edema of the foot and left leg at the level of the 
knee.  The impression was chronic lymphedema, etiology 
unknown.  The RO assigned a 10 percent rating for that 
disability.  This is the veteran's current rating.  

A report of May 1995 private evaluation from I. Magana, M.D. 
shows that the veteran was found to have 3+ pedal edema in 
the lower extremities.  Venous varicosities were observed as 
well.  The clinical impression was chronic venous stasis 
disease due to incompetent valve of the saphenous vein.  The 
report of the May 1996 VA examination shows that the veteran 
presented a history of chronic venous stasis due to 
incompetent saphenous vein valves of the lower extremities 
and a diagnosis of chronic nonpitting edema.  On physical 
examination, no pitting edema was observed by the examiner.  
The girths at mid-calf level were 16 inches in the right leg 
and 16 1/2 inches in the left leg.  The recorded diagnosis was 
chronic nonpitting edema bilaterally due to venostasis.  An 
assessment in July 1996 was consistent with chronic leg edema 
most probable secondary to venostasis or of lymphatic origin.  
A September 1997 report shows that the veteran had complaints 
of swelling of the left lower extremity.  Physical 
examination revealed the same results as were noted on the 
report of the previous examination.  Lymphedema secondary to 
mild bilateral varicose veins without evidence of deep vein 
thrombosis was noted on the report of the May 1999 VA 
examination.  A vascular consultation report, dated in July 
1999, shows that the veteran had no skin changes, ulcers or 
decrease hair growth to either lower extremity; however, the 
veteran was noted to have 2+ edema on the lower extremities.  
Finally, an August 1999 note shows that recent arterial 
Doppler studies performed earlier that month were interpreted 
as showing no evidence of arterial disease, only venous and 
lymphedema.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows:  The first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
If the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  
Incidentally, the prefix "71"-, used in the veteran's case 
pertains to cardiovascular diseases.  

The veteran's lymphedema may be rated analogously with post-
phlebitic syndrome.  See 38 C.F.R. § 4.20.  During the course 
of the veteran's appeal, the schedule for rating 
cardiovascular disease was changed effective January 12, 
1998.  62 Fed.Reg. 65207-65224 (December 11, 1997).  Where 
the law or regulation changes after a claim has been filed or 
reopened, the version most favorable to the appellant should 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  

Under the general rating formula for cardiovascular 
disorders, in effect prior to January 12, 1998, a 10 percent 
rating was applicable for phlebitis or thrombophlebitis 
productive of persistent moderate swelling of the leg not 
markedly increased on standing or walking or persistent 
swelling of the arm or forearm not increased in the dependent 
position.  The next higher evaluation of 30 percent requires 
persistent swelling of the leg or thigh, increased on 
standing of walking 1 or 2 hours readily relieved by 
recumbency; moderate discoloration, pigmentation and cyanosis 
or persistent swelling of the arm or forearm, increased in 
the dependent position; moderate discoloration, pigmentation 
or cyanosis.  38 C.F.R. § 4.104, Code 7121 (1997).  

Under these criteria, the veteran is entitled to no more than 
a 10 percent rating because his disability has not been shown 
to be productive of more than persistent, moderate swelling 
in the left lower extremity.  He has not demonstrated that 
symptoms are increased by walking or standing and there is no 
indication that disability is productive of discoloration, 
pigmentation or cyanosis.  

Under the criteria in effect from January 12, 1998, a 10 
percent rating is applicable for intermittent edema of 
extremity or aching and fatigue in the leg after prolonged 
standing or walking with symptoms relieved by elevation of 
the extremity or compression hosiery.  The next higher 
evaluation of 20 percent requires persistent edema 
incompletely relieved by elevation of the extremity with or 
without beginning stasis pigmentation or eczema.  
38 C.F.R. § 4.104, Code 7121.  

The veteran, again, does not satisfy the criteria for a 
disability rating in excess of 10 percent under the 
amendments to 38 C.F.R. § 4.104, in effect since the January 
1998 changes.  Although the veteran has reported that he gets 
relief from his swelling by elevating his feet during the 
day, and although the clinical record indicates that he has 
been advised to elevate his feet, the record does not 
establish that the veteran's edema is only incompletely 
relieved by elevation of the extremity.  Moreover, although 
the veteran has a history of stasis dermatitis in the past, 
that condition was not shown on the most recent vascular 
surgery consultation in July 1999.  At that time, the 
examiner noted that there were no skin changes, ulcerations, 
stasis pigmentation or eczema.  In view of the foregoing, the 
veteran does not satisfy the criteria for an evaluation in 
excess of 10 percent.  

Thus, neither the old or new criteria is more favorable under 
the facts of the veteran's case.  Accordingly, I find that 
the preponderance of the evidence is against the claim for an 
increased rating for lymphedema of the left leg.  

3.  Extraschedular Ratings.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran did 
not require frequent hospitalization and did not demonstrate 
marked impairment of his employment due to his service-
connected disabilities.  


ORDER

Entitlement to a higher evaluation for degenerative changes 
of the lumbar spine is denied.

Entitlement to an increased rating for lymphedema of the left 
leg is denied.  


REMAND

With respect to the issue of entitlement to a increased 
rating for pes cavus, I find that additional development is 
necessary prior to the completion of appellate review.  

In the previous remand, the Board noted that the record did 
not show that the veteran had been afforded a complete 
examination of his feet in connection with his current claim 
for an increased rating for his service-connected bilateral 
pes cavus.  In addition, it was requested that the RO 
consider whether the veteran demonstrated the functional loss 
due to pain that would be equivalent to a higher rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. 
App. 202 (1995).  

Although the veteran was afforded an examination of the feet 
in May 1999, the examination report does not specifically 
discuss the matter of functional loss due to pain.  I note 
that pain is a primary feature of the veteran's service-
connected disability picture, and that the pertinent 
diagnosis was "[b]ilateral foot pain with no clinical 
evidence of pes cavus."  Consequently, another remand is 
necessary to insure compliance with the Board's remand order.   

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In view of the foregoing, 
the claim is remanded to the RO for the following actions:

1.  The veteran should be afforded 
another foot examination to review the 
current nature and severity of the 
service-connected pes cavus.  All 
indicated special studied and tests 
should be accomplished.  The examiner is 
requested to comment on the presence or 
absence, and the extent, if present, of 
any functional loss due to pain or 
weakness related to the service-connected 
pes cavus.  

2.  The RO then should review the 
veteran's claim in light of the 
additional development, making certain to 
review the matter of functional loss.  If 
the benefit sought on appeal is not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

